Citation Nr: 1813696	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to October 1959, February 1964 to August 1970, August 1970 to July 1973, and July 1977 to October 1978, to include service in the Republic of Vietnam.  He died in June 2013.  The appellant is the Veteran's widow.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death in June  2013 as suicide, gunshot wound to the head self-inflicted.  

2.  The cause of the Veteran's death was not related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's death certificate lists the cause of death as a self-inflicted gunshot wound to the head.  At the time of his death he was service-connected for soft tissue sarcoma of the bladder due to herbicide exposure, soft tissue sarcoma of the bladder and prostate cancer status post prostatectomy with ileal conduit formation for total urinary incontinence, prostate cancer, tinnitus, hypertension, bilateral hearing loss, and incisional and peristomal hernia as a result of radical cystoprostatectomy.  The appellant asserts that his suicide was directly related to his bladder and prostate surgery.  The medical evidence of record reflects that he was undergoing treatment for his bladder and prostate disabilities prior to his death.

Service treatment records reveal that in February 1973, the Veteran was treated for anxiety and hypertension; the treatment provider noted that the Veteran was doing well.  He was prescribed medication.  During service, psychiatric examination was normal and the Veteran denied depression or excessive worry. 

During his lifetime, the Veteran underwent a March 2009 VA examination for mental health disorders but did not provide a diagnosis.  She reported that the Veteran started taking an anti-depressant a few months after the cystoprostatectomy and at the time he was still taking the medication.  She reported that he has been treated for mood problems resulting from medical problems.  The Veteran reported difficulty sleeping since his bladder and prostate were removed.  

The examiner reported that the Veteran and his wife were concerned about his change in mood or behavior after his surgery suggesting that he was having some difficulty even though he denied any subjective distress.  She reported that he seemed to be doing well with his treatment and reported that he had good relationships with his wife and children.  She reported that medical problems interfered with his functioning and he had decreased interest and pleasure in things, and decreased energy.  The examiner noted that the Veteran reported some mild anhedonia.  She indicated that the Veteran's mood may worsen and he may experience more symptoms of depression if he discontinued his anti-depressants.

The Veteran died in June 2013.  In December 2014, as part of the claim development, a clinician was asked to review the file and offer an opinion on whether the Veteran's service-connected disabilities caused or substantially contributed to his death.  The clinician noted that the cause of the Veteran's death was listed as self-inflicted gunshot to the head and that there were no contributing causes listed on the death certificate.  

The clinician reported that service treatment records showed that the Veteran was treated in service for multiple conditions including anxiety, proctitis, low back condition, hypertension, possible arteriosclerotic heart disease, acute pharyngitis and acute bronchitis.  She noted that at separation no specific symptoms or abnormalities were documented.  When asked, the clinician opined that no medical connection exists between any of the Veteran's service-connected disabilities and his listed cause of death.

In July 2015, a second VA medical opinion was provided.  Another clinician reviewed the claims file and opined that it was less likely than not that the Veteran had a mental health disorder related to his in-service treatment for anxiety.  The clinician explained that the Veteran did not report, and the record did not suggest, gross chronic impairment at discharge; further substantiated by the Veteran's self-reported absence of any substantial impairment due to mental health symptoms until the reported medical procedure.  He explained that the symptoms of the Veteran's depression were not anxiety based, but related to mild anhedonia and specific to an emergent event, the medical procedure.

The clinician reviewed the April 2009 VA mental health examination and noted that the examiner found some symptoms related to, but not sufficient for a formal diagnosis of depressive disorder.  He opined that it was at least as likely as not that the Veteran had a diagnosed mental health disorder, depressive disorder, unspecified, which was due to or a result of a cholecystectomy based on his review of the April 2009 examination and statements from the Veteran and his spouse, and that the Veteran was taking anti-depressant medication since the time of his medical procedure.  He noted that the April 2009 examiner indicated that it was possible that without medication the Veteran's depressive symptoms could worsen.

The clinician further opined that it was less likely than not that the Veteran's depressive disorder contributed to death in a substantial or material manner such that it had a causal relationship to death.  The clinician reported that the April 2009 VA examination included subjective and objective psychometric testing indicative of mild depressive symptoms and that the Veteran had no history of suicidal ideation or behaviors.  The clinician reported that since the 2009 examination the Veteran had consistent medical care absent any evidence of depression such that it was causing gross impairment or required anything other than routine care and an anti-depressant.  

The clinician explained that taken together, there was not sufficient evidence to attribute the death due to depression, taking into account the correlational data noting that those with depressive disorders have a higher chronic risk for suicide as well as the mere fact that a person had not reported suicidal ideation or behaviors does not necessarily prove he did not experience such behaviors.

The Board finds that the medical opinions are adequate for evaluation purposes.  Specifically, the clinicians reviewed the claims file and considered past medical treatment, and past statements from the Veteran and his wife.  There is no indication that the clinicians were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Moreover, the clinicians have the requisite medical expertise to render a medical opinion regarding the Veteran's mental health.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the clinicians' opinions to be of great probative value.

The Board has considered the appellant's statements that the Veteran's suicide was related to service.  While she is competent to report her observations as they come to her through her senses, mental health disorders are not the types of disorders that a lay person can provide competent evidence on questions of causation.  Such competent evidence has been provided by the medical personnel who have reviewed the claims file and rendered medical opinions.  Here, the Board attaches greater probative weight to the clinical findings than to her statements. 

In sum, the December 2014 and July 2015 opinions persuasively explains why the Veteran's death was not related to service and represents the most probative evidence in this case.  Those opinions contain a thorough rationale and are consistent with the lay and medical evidence of record.  As noted, there is no contradictory medical evidence.

In light of the above discussion, the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


